DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “further manipulate the manipulated image by at least one of (iii) alternating the altered contrast” in line 20.  It is unclear what the altered contrast is being alternated with.  For example, is the altered contrast as recited in (i) or (ii) being alternated between areas for each object?  Is the altered contrast in (i) being alternated with the altered contrast in (ii)?  Further clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 26 recites “a computer program product comprising a computer readable medium having instructions”.   A “computer readable medium” can be interpreted to be structural terms, such as a “hard drive” or “memory”, but they may also be interpreted as a non-statutory, non-structural term, such as a "signal".


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,846,833 in view of Toyoda et al. (US 20130176329).
Regarding claim 1, ‘833 discloses a system for visibility enhancement for a motor vehicle assistant system for warning the driver of hazardous situations due to at least one object being located within a critical range defined relative to the motor vehicle (col. 7, lines 57-59), comprising: 
at least a first sensor means comprising a camera installed in a rear view equipment of the motor vehicle adapted to record at least one image (col. 7, lines 60-62); and 
an image processing means (col. 8, line 4) adapted to: 
receive a first input signal from the first sensor means containing the at least one image and a second input signal containing at least one position profile of the at least one object located within the critical range (col. 8, lines 5-9), and 
manipulate the at least one image to generate a manipulated image (col. 8, lines 10-11) by at least one of 
(i) altering the contrast of that part of the image that shows the at least one object located within the critical range, wherein altering the contrast of that part of the image that shows the at least one object located within the critical range comprises increasing the contrast (col. 8, lines 12-18), and 
(ii) altering the contrast of that part of the image that does not show the at least one object located within the critical range, wherein altering the contrast of that part of the image that does not show the at least one object located within the critical range comprises decreasing the contrast (col. 8, lines 19-26).
‘833 does not explicitly disclose that the processing means is adapted to further manipulate the manipulated image by at least one of (iii) alternating the altered contrast, and (iv) alternating at least one of (iv.a) that part of the image that shows the at least one object between the altered increased contrast and the unaltered original contrast, and (iv.b) that part of the image that does not show the at least one object between the altered decreased contrast and the unaltered original contrast.
Toyoda et al. teaches a system for visibility enhancement for a motor vehicle assistant system for warning the driver of hazardous situations due to at least one object being located relative to the motor vehicle, comprising
processing means is adapted to further manipulate the manipulated image by at least one of 
(iii) alternating the altered contrast, and 
(iv) alternating at least one of 
(iv.a) that part of the image that shows the at least one object between the altered increased contrast and the unaltered original contrast (“In step 1006, the control unit 10 causes the display image displayed on the display device 30 to flash for a set period of time. Flashing includes repeatedly alternately changing the entire or substantially entire display image between a normal display state and a display state in which the luminances of the pixels are increased (hereinafter, referred to as high-luminance display state) for a set period of time. The high-luminance display state may be a state where a set luminance or a set rate of luminance is added to the luminances of the pixels in the normal display state when the resultant luminance exceeds a maximum luminance, the maximum luminance is used) or may be a state where the luminances of the pixels are uniformly varied to a set higher luminance (for example, maximum luminance). For example, when a display image is a grayscale image, in the high-luminance display state, the levels of the pixels may be varied to white ("255") or a level close to white by a set value or at a set rate” at paragraph 0065,; see also Figures 11A/11B and 12A/1B), and 
(iv.b) that part of the image that does not show the at least one object between the altered decreased contrast and the unaltered original contrast.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the flashing as taught by Toyoda et al. in the display of ‘833 such that the driver’s attention may be appropriately attracted (see Toyoda et al. at paragraph 0067).

The following is a mapping between the claims of the instant application and the claims of ‘833:

Claims of Instant Application
Claims of ‘833
1
1
2
1 + Toyoda et al.
3
1 + Toyoda et al.
4
1 + Toyoda et al.
5
2
6
1
7
6 and 7
8
3
9
4
10
9
11
8
12
10
13
11
14
1 + obviousness
15
1 + obviousness
16
1 or 12
17
1 or 12
18
1 or 12 + Toyoda et al.
19
1 or 12 + Toyoda et al.
20
1 or 12 + Toyoda et al.
21
8
22
10
23
11
24
1 or 12 + obviousness
25
1 or 12 + obviousness
26
14



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662